Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities: 
Claim 17 depends on claim 17. Appropriate correction is required.
Claims 1, 31, 37 recite “in individual of the memory blocks” which should simply be “in the individual memory blocks”.
Allowable Subject Matter
Claim 3, 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10,  18-22, 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20160049421 A1) hereafter referred to as Zhang . For claim 15 Zhong et al. (US 20120168829 A1) hereafter referred to as Zhong is provided as evidence

laterally-spaced memory blocks [ see Fig. 2A-2C see “the monolithic three dimensional NAND memory device comprises at least one NAND memory cell region 200 and at least one dummy channel region 210, as shown in FIGS. 1, 2A, and 2C” “the monolithic three dimensional NAND memory device further comprises a plurality of control gate electrodes 3 separated by a plurality of insulating layers 19, each of which extend substantially parallel to a major surface 100a of a substrate 100”] individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, 
a horizontal pattern of operative memory-cell pillars [see paragraph 0028 “the memory film 13 is located between the semiconductor channel 1 and the plurality of control gate electrodes 3. The memory film 13 contains a tunnel dielectric 11, a charge storage region(s) 9 (e.g., a dielectric charge trapping layer or floating gates), and a blocking dielectric 7”] extending through the insulative tiers and the conductive tiers in individual of the memory blocks, the operative memory-cell pillars having intrinsic [see paragraph 0021 “This fill step may result in warpage of the substrate 100 due to a compressive or tensile stress imposed by the plurality of control gate electrodes 3 on the substrate” “To counteract the compressive or tensile stress imposed by the plurality of control gate electrodes on the substrate, a plurality of dummy channels 160 in the dummy channel region 210 are filled with a dummy channel material 165 having a higher Young's modulus than a memory opening material 155 filling the monolithic three dimensional NAND strings 150 in the memory cell region 200”] compressive mechanical stress; and
at least one dummy structure [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see FIGS. 1, 2A, and 2C] in the individual memory blocks extending through at least upper of the insulative tiers and the conductive tiers; 

In regard to claim 2 Zhang teaches wherein the individual memory blocks comprise multiple [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165”] of the dummy structures in the at least one of the (a) and the (b).
In regard to claim 6 Zhang teaches [see FIGS. 1, 2A, and 2C] comprising the (b). 
In regard to claim 10 Zhang teaches wherein the at least one dummy structure [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see paragraph 0022 “electrically insulating” “dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” ] comprises insulative material.
In regard to claim 18 Zhang teaches wherein the at least one dummy structure is a dummy pillar [see FIGS. 1, 2A, and 2C].
In regard to claim 19 Zhang teaches wherein the individual memory blocks comprise multiple [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165”] of the dummy pillars in the at least one of the (a) and the (b).
In regard to claim 20 Zhang teaches wherein the operative memory-cell pillars have [see paragraph 0070 “memory openings 81 and the dummy openings 82 may have circular cross sections when viewed from above. The memory openings 81 may have the same size and/or shape as the dummy openings 82”] a common horizontal peripheral shape and a common peripheral size at a horizontal level of the vertical stack, the dummy pillars having a horizontal peripheral shape and 
In regard to claim 21 Zhang teaches wherein the dummy pillars have pitch the same [see Fig. 1, Fig. 2A see the uniform array including both 150 and 160 see paragraph 0070 “memory openings 81 and the dummy openings 82 may have circular cross sections when viewed from above. The memory openings 81 may have the same size and/or shape as the dummy openings 82”] as that of the operative memory-cell pillars.
In regard to claim 22 Zhang teaches wherein [see paragraph 0070 “memory openings 81 and the dummy openings 82 may have circular cross sections when viewed from above. The memory openings 81 may have the same size and/or shape as the dummy openings 82, or they may have a different size and/or shape from the dummy openings”] the operative memory-cell pillars have a common horizontal peripheral shape and a common peripheral size at a horizontal level of the vertical stack, the dummy pillars having a horizontal peripheral shape and peripheral size at the horizontal level of the vertical stack that is of different at least peripheral size as said common horizontal peripheral size.
In regard to claim 28 Zhang teaches wherein the at least one dummy structure extends through all [see Fig. 2C, see paragraph 0071 “Each front side memory opening 81 is etched until the source line 102 (or the substrate 100 or p-well 302 if the source line 102 is omitted) is exposed in the opening 81, as shown in FIG. 9. The dummy opening 82 may be etched until the source line 102 (or the substrate 100 or p-well 302 if the source line 102 is omitted) is exposed, making the dummy opening 82 substantially the same height as the memory opening 81, as shown in FIG. 9. In an alternative embodiment, the dummy opening 82 is shorter or longer than the memory opening 81”] of the insulative tiers and the conductive tiers through which the operative memory-cell pillars extend.
In regard to claim 30 Zhang teaches [see paragraph 0018 “memory cell region 200 comprises an array of monolithic three dimensional NAND strings”] comprising NAND. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cho et al. (US 20180261616 A1) hereafter referred to as Cho .

See Cho paragraph 0045 “Some of the vertical pillars VP constituting a plurality of rows may be dummy vertical pillars DVP1 and DVP2. For example, the dummy vertical pillars DVP1 and DVP2 may include first dummy vertical pillars DVP1 provided on the cell array region CAR and second dummy vertical pillars DVP2 provided on the boundary region BDR. As viewed in plan, the first dummy vertical pillars DVP1 may be disposed adjacent to one of opposite sides of the common source line CSL and arranged in a zigzag fashion along the second direction D2. The dummy vertical pillars DVP1 and DVP2 may not be provided thereon with bit line lower contacts 152 and/or bit line upper contacts 172 which will be discussed below. Consequently, the dummy vertical pillars DVP1 and DVP2 may not be connected to bit lines BL1 and BL2 which will be discussed below. Although not shown in figures, the stack structures ST may be penetrated with other dummy vertical pillars provided on the connection CNR”.
Thus it would be obvious to modify Zhang to include dummys along both sides of the active memory cells .
Thus it would be obvious to modify Zhang to include The memory array of claim 1 comprising the (a).
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that dummy can be placed on either/both sides of the active memory cells to provide stress relief and they are not electrically connected.
In regard to claim 5 Zhang and Cho as combined teaches wherein the lateral edge is one of two opposing lateral edges [see combination Cho], another of the at least one dummy structure being [see combination Cho] at the other of the two opposing lateral edges.
In regard to claim 7 Zhang and Cho as combined teaches comprising [see combination Cho] the (a) and the (b).
.

Claim 11, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Zhong et al. (US 20120168829 A1) hereafter referred to as Zhong 
In regard to claim 11 Zhang does not teach wherein the insulative material comprises AlOx.
However see paragraph 0045 insulators “electrically insulating materials, such as silicon oxide, silicon nitride, silicon oxynitride, or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide. The blocking dielectric 7 may include multiple different layers, such as silicon oxide and metal oxide (e.g., Al.sub.2O.sub.3) layers”.
See Zhong paragraph 0084 “The tensile stress layer 28 is made of material with tensile stress, for example, silicon nitride, aluminum oxide ...”.
Thus it would be obvious to modify Zhang to include wherein the insulative material comprises AlOx.
The motivation is that aluminum oxide is known to be good insulator which provides tensile stress.
In regard to claim 9 Zhang and Zhong as combined teaches wherein the at least one dummy structure [ see combination Zhong] comprises at least one of AlOx, Si3N4, polysilicon, TiN, TiO2, WN, and W2N.

Claim 9, 12- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chung et al. (US 20170256645 A1) hereafter referred to as Chung . For claim 16 Kumar et al. (US 9997353 B1) hereafter referred to as Kumar is provided as evidence.

Chung teaches see paragraph 0055 “The insulating liner for applying tensile stress to a channel region may be formed of, e.g., silicon nitride (SiN), silicon oxynitride (SiON), silicon boronitride (SiBN), silicon carbide (SiC), SiC:H, SiCN, SiCN:H, SiOCN, SiOCN:H, silicon oxycarbide (SiOC), silicon dioxide (SiO.sub.2), polysilicon, or a combination thereof. The insulating liner for applying compression stress to a channel region may be formed of, e.g., SiN, SiON, SiBN, SiC, SiC:H, SiCN, SiCN:H, SiOCN, SiOCN:H, SiOC, SiO.sub.2, polysilicon, or a combination thereof. The insulating liner may be formed using a plasma enhanced chemical vapor deposition (PECVD) process, a high density plasma CVD (HDP CVD) process, an inductively coupled plasma CVD (ICP CVD) process, or a capacitor coupled plasma CVD (CCP CVD) process”.
Thus it would be obvious to modify Zhang to include wherein the at least one dummy structure  comprises at least one of AlOx, Si3N4, polysilicon, TiN, TiO2, WN, and W2N.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Zhang wishes to compensate and reduce stress using the silicon nitride .
In regard to claim 12 Zhang and Chung as combined in claim 9 teaches [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see paragraph 0022 “electrically insulating” “dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” ] wherein all of  the at least one dummy structure is the insulative material.

In regard to claim 17 Zhang does not teach wherein at least laterally-outermost material of the dummy structure has intrinsic tensile mechanical stress.
Zhang teaches see paragraph 0022 “electrically insulating” “dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” .
Chung teaches see paragraph 0055 “insulating liner for applying tensile stress to a channel region may be formed of, e.g., silicon nitride (SiN), silicon oxynitride (SiON), silicon boronitride (SiBN), silicon carbide (SiC), SiC:H, SiCN, SiCN:H, SiOCN, SiOCN:H, silicon oxycarbide (SiOC), silicon dioxide (SiO.sub.2)”.
Thus it would be obvious to modify Zhang to include wherein at least laterally-outermost material of the dummy structure has intrinsic tensile mechanical stress.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Zhang wishes to compensate and reduce stress using the silicon oxide shell .
In regard to claim 13 Zhang and Chung as combined in claim 17 teaches wherein the at least one dummy structure comprises [ “dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” ] conductive material.
In regard to claim 14 Zhang and Chung as combined in claim 17 teaches wherein the at least one dummy structure comprises conductive [“dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” ] material.
. 

Claim 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang .
In regard to claim 23 Zhang does not specifically teach  wherein said different peripheral size is less than said common horizontal peripheral size.
See paragraph 0070 “memory openings 81 and the dummy openings 82 may have circular cross sections when viewed from above. The memory openings 81 may have the same size and/or shape as the dummy openings 82, or they may have a different size and/or shape from the dummy openings”.
See that the dummy are used to compensate stress.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said different peripheral size is less than said common horizontal peripheral size", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 24 Zhang does not specifically teach wherein said different peripheral size is greater than said common horizontal peripheral size.
See paragraph 0070 “memory openings 81 and the dummy openings 82 may have circular cross sections when viewed from above. The memory openings 81 may have the same size and/or shape as the dummy openings 82, or they may have a different size and/or shape from the dummy openings”.
See that the dummy are used to compensate stress.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said different peripheral size is greater than said common horizontal peripheral size", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang .
In regard to claim 29 Zhang teaches wherein the at least one dummy structure extends through  [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see paragraph 0022 “To counteract the compressive or tensile stress imposed by the plurality of control gate electrodes on the substrate, a plurality of dummy channels 160 in the dummy channel region 210 are filled with a dummy channel material 165 having a higher Young's modulus than a memory opening material 155 filling the monolithic three dimensional NAND strings 150 
but in Figs. 2A, 2C does not show “and does not extend through a lowest of the insulative tiers and the conductive tiers”.
However see paragraph 0021, 0023, 0071 “This fill step may result in warpage of the substrate 100 due to a compressive or tensile stress imposed by the plurality of control gate electrodes 3 on the substrate” “In some embodiments, the control gate electrodes 3 are under one of compressive stress and tensile stress, and the dummy channel material 165 in the dummy channel 160 is under the other of compressive stress and tensile stress” “Each front side memory opening 81 is etched until the source line 102 (or the substrate 100 or p-well 302 if the source line 102 is omitted) is exposed in the opening 81, as shown in FIG. 9. The dummy opening 82 may be etched until the source line 102 (or the substrate 100 or p-well 302 if the source line 102 is omitted) is exposed, making the dummy opening 82 substantially the same height as the memory opening 81, as shown in FIG. 9. In an alternative embodiment, the dummy opening 82 is shorter or longer than the memory opening 81”.
Thus it would be obvious to modify Fig. 2C to include that “and does not extend through a lowest of the insulative tiers and the conductive tiers”.
The motivation is to optimize the structure to reduce compressive stress and tensile stress.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang .
In regard to claim 31 Zhang teaches a memory array [see Fig. 1, Figs. 2A-2C see paragraph 0018 “memory cell region 200 comprises an array of monolithic three dimensional NAND strings”] comprising strings of memory cells, comprising:

at least one dummy structure [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see paragraph 0022 “To counteract the compressive or tensile stress imposed by the plurality of control gate electrodes on the substrate, a plurality of dummy channels 160 in the dummy channel region 210 are filled with a dummy channel material 165 having a higher Young's modulus than a memory opening material 155 filling the monolithic three dimensional NAND strings 150 in the memory cell region 200” see FIGS. 1, 2A, and 2C] in the individual memory blocks, the at least one dummy structure extending through uppermost [see FIGS. 1, 2A, and 2C] of the insulative tiers and the conductive tiers 
but in Figs. 2A, 2C does not show “and not extending through a lowest of the insulative tiers and the conductive tiers”.
However see paragraph 0021, 0023, 0071 “This fill step may result in warpage of the substrate 100 due to a compressive or tensile stress imposed by the plurality of control gate electrodes 3 on the substrate” “In some embodiments, the control gate electrodes 3 are under one of compressive stress In an alternative embodiment, the dummy opening 82 is shorter or longer than the memory opening 81”.
Thus it would be obvious to modify Fig. 2C to include that “and not extending through a lowest of the insulative tiers and the conductive tiers”.
The motivation is to optimize the structure to reduce compressive stress and tensile stress.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cho et al. (US 20180261616 A1) hereafter referred to as Cho . Zhong et al. (US 20120168829 A1) hereafter referred to as Zhong is provided as evidence
In regard to claim 37 Zhang teaches a memory array [see Fig. 1, Figs. 2A-2C see paragraph 0018 “memory cell region 200 comprises an array of monolithic three dimensional NAND strings”] comprising strings of memory cells, comprising:
laterally-spaced memory blocks [ see Fig. 2A-2C see “the monolithic three dimensional NAND memory device comprises at least one NAND memory cell region 200 and at least one dummy channel region 210, as shown in FIGS. 1, 2A, and 2C” “the monolithic three dimensional NAND memory device further comprises a plurality of control gate electrodes 3 separated by a plurality of insulating layers 19, each of which extend substantially parallel to a major surface 100a of a substrate 100”] individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, a horizontal pattern of operative memory-cell pillars [see paragraph 0028 “the memory film 13 is located between 
a plurality of insulative dummy pillars [“The dummy channel region 210 comprises an array of dummy channels 160 filled with a dummy channel material 165” see paragraph 0022 “electrically insulating” “dummy channel material 165 may be silicon nitride, or a silicon oxide shell and a tungsten core” see paragraph 0022 “To counteract the compressive or tensile stress imposed by the plurality of control gate electrodes on the substrate, a plurality of dummy channels 160 in the dummy channel region 210 are filled with a dummy channel material 165 having a higher Young's modulus than a memory opening material 155 filling the monolithic three dimensional NAND strings 150 in the memory cell region 200” see FIGS. 1, 2A, and 2C] in the individual memory blocks, the insulative dummy pillars extending through at least upper [see FIGS. 1, 2A, and 2C] of the insulative tiers and the conductive tiers 
but does not specifically teach and at least predominately comprising AlOx; the insulative dummy pillars being spaced longitudinally along opposing lateral edges of the horizontal pattern longitudinally along the individual memory blocks.
See paragraph 0045 insulators “electrically insulating materials, such as silicon oxide, silicon nitride, silicon oxynitride, or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide. The blocking dielectric 7 may include multiple different layers, such as silicon oxide and metal oxide (e.g., Al.sub.2O.sub.3) layers”.
See evidence Zhong paragraph 0084 “The tensile stress layer 28 is made of material with tensile stress, for example, silicon nitride, aluminum oxide ...”.
Thus it would be obvious to modify Zhang to include “and at least predominately comprising AlOx”.

Zhang does not specifically teach the insulative dummy pillars being spaced longitudinally along opposing lateral edges of the horizontal pattern longitudinally along the individual memory blocks.
See Cho paragraph 0045 “Some of the vertical pillars VP constituting a plurality of rows may be dummy vertical pillars DVP1 and DVP2. For example, the dummy vertical pillars DVP1 and DVP2 may include first dummy vertical pillars DVP1 provided on the cell array region CAR and second dummy vertical pillars DVP2 provided on the boundary region BDR. As viewed in plan, the first dummy vertical pillars DVP1 may be disposed adjacent to one of opposite sides of the common source line CSL and arranged in a zigzag fashion along the second direction D2. The dummy vertical pillars DVP1 and DVP2 may not be provided thereon with bit line lower contacts 152 and/or bit line upper contacts 172 which will be discussed below. Consequently, the dummy vertical pillars DVP1 and DVP2 may not be connected to bit lines BL1 and BL2 which will be discussed below. Although not shown in figures, the stack structures ST may be penetrated with other dummy vertical pillars provided on the connection CNR”.
Thus it would be obvious to modify Zhang to include the insulative dummy pillars being spaced longitudinally along opposing lateral edges of the horizontal pattern longitudinally along the individual memory blocks.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that dummy can be placed on either/both sides of the active memory cells to provide stress relief and they are not electrically connected.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yune et al. (US 20160343726 A1) hereafter referred to as Yune 

forming dummy structures [see Fig. 11 see 85 is “dummy structure”] in dummy- structure openings in a stack [ see Fig. 2A-2C see “the monolithic three dimensional NAND memory device further comprises a plurality of control gate electrodes 3 separated by a plurality of insulating layers 19, each of which extend substantially parallel to a major surface 100a of a substrate 100”] comprising vertically-alternating first tiers and second tiers;
forming channel openings without dummy structures [see Fig. 11 see 81 is opening for channel and has no dummy structure] to leave the dummy structures [see Fig. 11 see 85 is “dummy structure”] in the dummy structure openings; and then, forming operative memory-cell pillars [see Figs. 12-20 see paragraph 0019, 0028, 0070 “memory cell region 200 comprises an array of monolithic three dimensional NAND strings 150 filled with a memory opening material 155 comprising a memory film 13, a semiconductor channel 1, and optionally an insulating fill material 2” “the memory film 13 is located between the semiconductor channel 1 and the plurality of control gate electrodes 3. The memory film 13 contains a tunnel dielectric 11, a charge storage region(s) 9 (e.g., a dielectric charge trapping layer or floating gates), and a blocking dielectric 7” “memory openings 81”] in the channel openings.
but does not specifically teach removing the dummy structures from the channel openings to leave the dummy structures in the dummy structure openings; and after the removing, forming operative memory-cell pillars in the channel openings.
However see Yune Figs. 9A, 9B, 10A, 10B see paragraph 0042 “Referring to FIG. 10A and FIG. 10B, the alternate stack structure of the interlayer dielectric layers 110 and the sacrificial layers 120 may 
See Zhang uses masks for processing see for example a mask in Fig. 14.
Thus in Zhang Fig. 10, Fig. 11 the 85 can be formed in both 81 and 82 and then the 85 is just removed from 81 in order to obtain Fig. 11 and then to form the channel in Figs. 12-20.
Thus it would be obvious to modify Zhang to include “removing the dummy structures from the channel openings to leave the dummy structures in the dummy structure openings; and after the removing, forming operative memory-cell pillars in the channel openings.”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture to deposit 85 in both holes 81 and 82 and using a mask to remove 85 from 81 to obtain Fig. 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818